Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim1-12 and 19-20 drawn to a hydro-furnace, classified in F24H1/06.
II. Claims 13-18, drawn to a method of heating water, classified in B60H1/2203
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention I is claimed as a contained unit for heating both water and air in a singular unit, whilst invention II is claimed as a method of heating both air and water and therefore could be a myriad of different components linked together, such as a district heating system.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Excessive search and consideration is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tom Dao, on or about May 19, 2021, a provisional election was made without traverse to prosecute the invention of claims 1-12 and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the hot water outlet of the heat exchanger”.  There is insufficient antecedent basis for this limitation in the claim; the Examiner is unsure as to the number of hot water outlets are claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-9, and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ribaudo et al. (US 2,827,893).
Regarding claim 1, Ribaudo  discloses a water heater and furnace system (10, Figure 1) for a recreational vehicle (RV) comprising: a housing (36) comprising a plurality of panels (Figure 3) defining an interior; a water inlet  (48) for receiving water from a water supply accessible through the housing; a hot water outlet (60) accessible through the housing; a heat exchanger (54) inside of the housing for heating water flowing through the heat exchanger; a burner inside (28’) of the housing to provide heat to the heat exchanger to heat the water flowing through the heat exchanger; a heater core (68,C2,L 47-67) coupled downstream of the hot water outlet  (60) of the heat exchanger; a blower (14) for moving air  across the heater core and delivering heated air outside the housing (@64, Figure 1); a storage tank (62) for storing water passed through the heater core; and a pump (30, C4,L 18-29) circulating water from the storage tank to the heat exchanger.  
Regarding claim 3, Ribaudo discloses the water heater and furnace system according to claim 1, wherein the housing is sealed off from an interior of the RV (C1, L19-25, i.e. self-contained).  
Regarding claim 4, Ribaudo discloses the water heater and furnace system according to claim 1, wherein the heater core (68, Figure 2, C.3, L.2-12) comprises a plurality of spaced apart fins (82) configured for convective heat transfer from the water running through the heater core to the fins to heat the air.  
Regarding claim 5, Ribaudo discloses the water heater and furnace system according to claim 4, wherein the heater core further comprises a pneumatic resistance 
Regarding claim 8, Ribaudo discloses the water heater and furnace system according to claim 1, further comprising an exhaust system (44, Figure 1)  coupled to a top end of the heat exchanger (54) to collect combustion byproducts of the burner (28’), and direct the combustion byproducts outside the housing (36).  
Regarding claim 9, Ribaudo discloses the water heater and furnace system according to claim 1, further comprising an air plenum (64), to collect and deliver the heated air to heating ducts.  
Regarding claim 19, Ribaudo discloses  a water heater and furnace system for a recreational vehicle (RV) comprising: a heat exchanger (54, Figure 1) configured to heat water received from a water supply; a  heater core (68)  and a blower (14), the  heater core being located remotely from the heat exchanger, the heater core being fluidly coupled to the heat exchanger by a first length of pipe,(via 80, Figure 1) and the blower being configured to move air through the heater core and deliver heated air outside of a housing (36) that houses the heater core and the heat exchanger; and a storage tank  (62) configured to store water passed through the heater core, the storage tank being located remotely from the water heater and the hydro-furnace, the storage tank being fluidly coupled to the heater core by a second length of pipe (60), and the storage tank being coupled to the heater exchanger to supply circulation water to the heat exchanger.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ribaudo et al. (US 2,827,893) and Armijo et al. (US 5,544,645).
Regarding claim 2, Ribaudo discloses the water heater and furnace system according to claim 1, but not that it further comprises a one-way valve downstream of the heater core and upstream of the storage tank to prevent water from flowing from the storage tank to the heater core.
However, Armijo discloses a combination water and space heater (Abstract) further comprising a one-way valve (C.6, L.30-35 i.e. check valve) downstream of the heater core and upstream of the storage tank to prevent water from flowing from the storage tank to the heater core.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to incorporate a check valve into pump (30) to ensure proper fluid flow through the system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ribaudo et al. (US 2,827,893) and DiMarco (US 6,032,868).
Regarding claim 6, Ribaudo discloses the water heater and furnace system according to claim 1, but not that it comprises a mixing valve upstream of the hot water outlet and downstream of the water inlet and the heater core.  
.
Claim 7, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribaudo et al. (US 2,827,893) and Clawson (US 5,046,478).
Regarding claim 7, Ribaudo discloses the water heater and furnace system according to claim 1, but not that it comprises a relay connected to the burner to prevent the burner from switching to a low setting from a high setting when the blower and the burner are both operating.
However, Clawson discloses a combined water and space heater (Abstract) further comprising a relay (112, Figure 5) connected to the burner to prevent the burner from switching to a low setting from a high setting when the blower and the burner are both operating (C.11,L.13-26).    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to activate and deactivate the relay in order to maximize thermal efficiency of the device. 
Regarding claim 10, Ribaudo, as modified,  discloses the water heater and furnace system according to claim 1, further comprising: a solenoid valve (100, Figure 5) coupled downstream of the storage tank and configured to control flow of the water from the storage tank to the heat exchanger (C.10,L.45-56).  
Regarding claim 11, Ribaudo (R), as modified, discloses the  water heater and furnace system according to claim 10, further comprising: a manifold  (R-80, Figure 1) R-62), wherein the manifold is configured to convey water from the heater core (R-68) to an upper region inside the storage tank.  
Regarding claim 12, Ribaudo (R), as modified, discloses the  water heater and furnace system according to claim 1 1, wherein the manifold (R-80) is configured to convey the water from a lower region inside the storage tank to the pump (R-30).  
Regarding claim 20, Ribaudo discloses the water heater and furnace system according to claim 19, but not that it further comprises: a solenoid valve coupled downstream of the storage tank and configured to control flow of the water from the storage tank to the heat exchanger.   
However, Clawson discloses a combined water and space heater (Abstract) further comprising a solenoid valve (100, Figure 5) coupled downstream of the storage tank and configured to control flow of the water from the storage tank to the heat exchanger (C.10,L.45-56).    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include a solenoid valve for the purpose of controlling water flow within the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746